Citation Nr: 0429224	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  99-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970 and from February 1971 to September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the appellant has also claimed clear and 
unmistakable error (CUE) with respect to the February 1972 
rating decision that denied entitlement to service connection 
for the veteran's schizophrenia.  This issue was previously 
remanded by the Board for adjudication and the RO issued a 
rating decision in February 2004.  This decision has not been 
appealed as there has been no Notice of Disagreement filed by 
the appellant with respect to her CUE claim.  Therefore, this 
issue is not currently before the Board.


FINDINGS OF FACT

1.  Entitlement to service connection for schizophrenia was 
most recently denied by the RO in a rating decision dated in 
June 1989 and the decision was not appealed.

2.  Evidence submitted since the June 1989 rating decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran was entitled to service 
connection for schizophrenia for the purposes of accrued 
benefits.




CONCLUSIONS OF LAW

1.  The June 1989 rating decision was not appealed and is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 
19.129, 19,192 (1988); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia for the purposes of accrued 
benefits, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).  

The October 2002 Statement of the Case (SOC) and the February 
2004 Supplemental Statement of the Case (SSOC) advised the 
appellant of the laws and regulations pertaining to her 
claim.  This document informed the appellant of the evidence 
of record and explained the reasons and bases for denial.  
The appellant was specifically informed that her claim 
seeking to reopen the veteran's claim of entitlement to 
service connection for schizophrenia for the purposes of 
accrued benefits was being denied because the veteran had not 
submitted new and material evidence by the time of his death, 
establishing that his schizophrenia was caused by or 
aggravated by service and was not the result of his own 
willful misconduct.  The SOC and SSOC made it clear to the 
appellant that in order to prevail on her claim, the veteran 
would have needed to present new evidence prior to his death, 
establishing that his schizophrenia was related to service 
and was not the result of his own willful misconduct.  The RO 
sent letters dated in May 2003 and July 2003 that told the 
appellant about the VCAA.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in December 1998, based on the veteran's request to 
reopen his claim dated in December 1995.  Thereafter, the 
claim was denied in a rating decision dated in June 1999.  
The RO sent letters related to the VCAA and the duty to 
assist to the appellant in May 2003 and July 2003.  These 
notifications were well after the June 1999 rating decision.  
Only after that rating action was promulgated did the AOJ 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.").

There is no basis in this case for concluding that harmful 
error occurs simply because the claimant received VCAA notice 
after an initial adverse adjudication.  Prior to the 
certification of the appeal to the Board, the RO did conduct 
a de novo review of the appellant's claim after the May 2003 
and July 2003 letters.  See, SSOC issued to the appellant in 
February 2004.  In reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the 
AOJ's decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter which under 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 (harmless 
error).  With respect to the question of development it must 
be stressed that accrued benefits cases must be adjudicated 
on the basis of the evidence of record (either actually or 
constructively) at the time of the veteran's death.  
38 U.S.C.A. § 5121.  Thus, no development at this time could 
possibly change the disposition of this case.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in May 2003 and 
July 2003 were not given prior to the first AOJ adjudication 
of the claim, the notices were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit argument in support of her claim, and 
to respond to VA notices.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate her claims and that no additional assistance 
would aid in further developing her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim, the VCAA 
does not require further assistance.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  

II.  New and material evidence

Entitlement to service connection for schizophrenia was 
initially denied by the RO in a rating decision dated in 
February 1972 and was most recently denied by the RO in a 
rating decision dated in June 1989.  The June 1989 decision 
was not appealed and is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).  Service connection for schizophrenia was 
denied because the RO determined that the veteran's 
disability was caused by his own willful misconduct while in 
service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself of in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request for accrued 
benefits was filed in December 1998 and the veteran's claim 
to reopen his claim was filed in December 1995.  Both these 
dates are prior to August 29, 2001 and, therefore, the 
amended version of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.

The Board notes that this is a claim for accrued benefits 
filed by the veteran's widow after his death in July 1998.  
The law and regulations governing claims for accrued benefits 
state that, upon the death of a veteran, the lawful surviving 
spouse may be paid periodic monetary benefits to which he or 
she was entitled at the time of death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004).  Among the requirements for 
accrued benefits is that the claim for accrued benefits must 
be filed within one year after the date of death of the 
individual with respect to whom such benefits are sought.  
38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) (2004).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, :the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under and existing rating 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at the time of death, the surviving 
spouse has no claim upon which to derive his or her own 
application.  Id. at 1300.

In February 1972, the RO denied service connection for 
schizophrenia, holding that the veteran's willful misconduct 
(drug use) caused his disability.  The veteran filed to 
reopen his claim several times and was repeatedly denied on 
the same basis, most recently in June 1989.  Evidence offered 
since the claim was denied in June 1989 consists of duplicate 
service medical records and a written statement from a 
private physician, Dr. Fernando Lopez, dated in October 1998.  
As noted above, a claim for accrued benefits must be based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2004).  There are no existing rating 
decisions that grant service connection for schizophrenia.  
In addition, the statement from Dr. Lopez was not on file 
when the veteran died.  The veteran died in July 1998 and Dr. 
Lopez' statement is dated three months later, in October 
1998.  This statement from Dr. Lopez cannot form the basis of 
a grant of a claim for accrued benefits.  Therefore, the 
Board finds that the only evidence offered by the veteran 
subsequent to the June 1989 denial is the duplicate service 
medical records.  The Board finds that this evidence is not 
new, in that it was previously considered by the RO.  
Therefore, the claim of entitlement to service connection for 
schizophrenia cannot be reopened based on this evidence.  The 
veteran's statements and the appellant's statements indicates 
their belief that the veteran's schizophrenia was caused by 
service but as a laypersons, neither the veteran nor his wife 
are competent to testify to medical diagnoses or etiology.  
See, Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since 
there is no new and material evidence offered since the June 
1989 rating decision, the Board finds that the claim for 
service connection for schizophrenia is not reopened and no 
accrued benefits are payable.


ORDER

New and material evidence has not been submitted; the 
application to reopen the claim of entitlement to service 
connection for schizophrenia for the purposes of accrued 
benefits, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



